Citation Nr: 1516867	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left femur tumor removal residual scar with muscle hernia.

2.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A September 2010 rating decision granted the Veteran service connection for right ear hearing loss.  Service connection for left ear hearing loss has not been established.  The October 2012 rating decision erroneously shows that the Veteran has bilateral hearing loss service-connected; such error has no impact on the resolution of the claim on appeal.


FINDINGS OF FACT

1.  The Veteran's left femur tumor removal residual scar is shown to be deep, linear and painful, but not unstable; there is associated muscle herniation producing functional impairment equivalent to moderate Muscle Group XIV injury.

2.  At no time during the evaluation period is the Veteran's right ear hearing acuity shown to have been worse than Level III; he has a left ear hearing loss disability.


CONCLUSIONS OF LAW

1.  A 20 percent combined rating (based on a formulation of 10 percent under Diagnostic Code (Code) 7804 and 10 percent under Codes 7805-5314) is warranted for the Veteran's left leg postoperative scar.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.73, 4.118, Codes 7804, 7805 (2014).

2.  A compensable rating for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Code 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in September 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured.  He was afforded VA examinations (which the Board finds adequate, as they include all findings needed to rate the disabilities, and the hearing examiner accepted at face value the Veteran's report of difficulty following conversations).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Audiometry on VA audiological examination in October 2012 revealed that the puretone thresholds, in decibels, were 15, 30, 60 and 70 at 1,000, 2,000, 3,000 and 4,000 Hertz in the right ear.  At corresponding frequencies, left ear puretone thresholds were 10, 15, 45 and 45 decibels.  The average puretone thresholds were 44 decibels for the right ear, and 29 for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.

On VA scars examination in May 2013, the Veteran reported he had intermittent pain at the site of the scar from herniation of muscle into the scar.  The pain was brought on by kneeling, sitting, standing and walking.  He rated the pain as 6/10.  He took medication for pain as needed.  It was noted that he could not squat, run or kneel when he had flare-ups of pain.  Examination showed the Veteran had one scar that was painful, but not unstable.  There was a deep linear vertical scar on the left thigh.  It was tender to deep palpation.  The examiner could not palpate a herniation or see one with provocative maneuvers, but noted that a CT scan demonstrated the herniation.  There was depression of the scar.  It was not interfering with the function of the surrounding tissues.  The scar was linear and measured 14 centimeters.  The diagnoses were surgical scar of the left femur from removal of a benign bone tumor and muscle herniation through the scar.  The examiner noted the scar did not impact on the Veteran's ability to work.

In August 2013, the Veteran was seen in a VA audiology clinic.  Audiometry revealed that right ear puretone thresholds, in decibels, were 20, 30, 55 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz.  At corresponding frequencies, left ear puretone thresholds were 15, 30, 40 and 45 decibels.  The average puretone thresholds were 45 decibels for the right ear, and 33 for the left.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Left femur tumor removal residual scar with muscle hernia

The Veteran's left leg postoperative scar is a 14 centimeter linear scar that is deep.  

Linear scars (not on the face, head, or neck) are rated under Codes 7804 and 7805.  Under Code 7804 a 30 percent rating is assigned for five or more scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful, and a 10 percent rating is assigned for one or two scars that are unstable or painful.  Under Note 2 10 percent is added if the scar is both painful and unstable.  Under Code 7805 scars are rated based on related limitation of function, under the appropriate Diagnostic Code.  38 C.F.R. § 4.118.

Muscle Group XIV (anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris) injuries (affecting functions of: extension of knee (2,3, 4, 5); simultaneous flexion of hip and flexion of knee (1) ; tension of fascia lata and iliotibial (Maissiat's) band, acting with SVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1,2) are rated under Code 5314, and assigned ratings of 40 percent when severe injury; 30 percent when moderately severe, 10 percent when moderate; and 0 percent when slight.  38 C.F.R. § 4.73.

As the scar in question is a single linear scar that is painful at times, but not unstable, it does not warrant a rating in excess of 10 percent under Code 7804.  

However, there is associated muscle herniation with related functional limitations identified on VA examination as difficulty in squatting and running.  The muscle involved is the vastus lateralis.  Rating the muscle pathology and associated functional impairment by analogy to the criteria for rating the muscle group involved (in Code 5314) as directed under Code 7805, the Board finds the degree of impairment shown to be consistent with/equivalent to a moderate muscle injury, warranting a 10 percent rating under Code 5314.  As the functional impairment due to muscle pathology is not shown to include hip or knee function limitations reflective of moderately severe muscle injury, or to approximate such level of severity, a rating in excess of 10 percent under Codes 7805-5314-is not warranted.  

In summary, the Veteran's left femur tumor surgical scar warrants a combined 20 percent (but no higher) rating based on a formulation of 10 percent under Code 7804 and 10 percent under Codes 7805-5314. 

	Right ear hearing loss 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).

At the outset, the Board observes that because the Veteran's right ear hearing loss is not Level X or Level XI (i.e., compensable to 10 percent or more), the provisions of 38 C.F.R. § 3.383 do not apply, and the nonservice connected hearing loss, although meeting 38 C.F.R. § 3.385 criteria, do not apply.  Accordingly, in determining the rating for the right ear hearing loss, the left ear is assigned a hearing acuity Level 1. 

Applying 38 C.F.R. § 4.85 Table VI to the findings on October 2012 VA audiometry establishes that the Veteran had Level III hearing acuity in the right ear.  [The Board finds the October 2012 examination adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (not understanding what people are saying and that the Veteran cannot hear what he needs to hear, which are encompassed by the rating currently assigned).]  Under Table VII, when hearing loss in one ear is Level III and in the other ear Level I, a 0 percent rating is to be assigned.

It is not clear from the record whether the audiometry conducted in August 2013 complied with 38 C.F.R. § 4.85.  Assuming, strictly for purposes of this decision, that the audiometry was in accordance with regulatory criteria, and applying the findings to Table VI, the Veteran is shown to have Level I hearing acuity in the right ear (warranting a 0 percent rating).  Neither audiometry of record showed an abnormal pattern of hearing loss, so as to warrant rating under the alternate criteria in Table VIA.  

The Board notes the Veteran's allegations regarding the increasing severity of his hearing loss.  While he is competent to observe he has difficulty following conversations, he is not competent to establish the level of his hearing loss, i.e., that it has risen to a compensable level, by his own observations/opinion.  By regulation, that requires diagnostic studies (audiometry), which have not shown a reduction in right ear hearing acuity to a compensable degree.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the left femur surgical scar with muscle hernia and the right ear hearing loss shown are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased (combined to 20 percent) rating for left femur tumor surgical scar with muscle hernia is granted, subject to the regulations governing payment of monetary awards.

A compensable rating for right ear hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


